Case 20-10636-SDM          Doc 47    Filed 12/16/20 Entered 12/16/20 11:33:04           Desc Main
                                    Document     Page 1 of 10

____________________________________________________________________________
                                                   SO ORDERED,




                                                   Judge Selene D. Maddox

                                                   United States Bankruptcy Judge

         The Order of the Court is set forth below. The case docket reflects the date entered.
____________________________________________________________________________




                            UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF MISSISSIPPI


 IN RE: WILLIAM SKELTON                                              CASE NO.: 20-10636-SDM

 DEBTOR(S).                                                          CHAPTER 13



                    MEMORANDUM OPINION ADDRESSING DEBTOR’S
                     MOTION TO AVOID JUDGMENT LIEN (DKT. #23)

           THIS CAUSE comes before the Court on the Debtor’s Motion to Avoid Judgment Lien

(Dkt. #23) and the Response (Dkt. #29) thereto. On August 11, 2020, the Court heard oral

arguments from the parties before taking the matter under advisement. The Court is now prepared

to rule.

                                        I. JURISDICTION
           This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1334(a), 28 U.S.C.

§157(a) and the Standing Order of Reference signed by Chief District Judge L.T. Senter and dated

August 6, 1984. This is a “core proceeding” under 28 U.S.C. § 157(b)(2)(A) (matters concerning

the administration of the estate), and (K) (determinations of the validity, extent, and priority of

liens).
                                            Page 1 of 10
Case 20-10636-SDM         Doc 47    Filed 12/16/20 Entered 12/16/20 11:33:04            Desc Main
                                   Document     Page 2 of 10



                         II. FACTS AND PROCEDURAL HISTORY

       The Debtor is William Skelton (“Skelton”), who filed a petition for Chapter 13 bankruptcy

on February 12, 2020. On April 29, 2020, Skelton filed the instant Motion to Avoid a Judgment

Lien (“the Motion”) against Creditor Strategic Funding Source, Inc. (“SFSI”). SFSI had previously

obtained a judgment in the amount of $52,630.51 plus 6% interest against Skelton and properly

recorded it on the judgment roll in Winston County, Mississippi, Skelton’s home county. By its

terms, the recorded lien attaches to all current and future property owned by Skelton in Winston

County. 1

       Skelton asserts that his homestead (“the Property”), a 2.40 acre lot with a house located in

Winston County, is not owned by him in fee simple but rather by him and his wife as a tenancy by

the entirety with full rights of survivorship and not as tenants in common. 2 Skelton argues that

because SFSI only has a judgment against him but not against his spouse, the judgment lien should

be avoided completely as to the Property, which is owned by the marriage as an independent entity

rather than Skelton in his individual capacity.

       On May 26, 2020, SFSI filed its Response to the Motion. The Response does not address

any of the issues surrounding the Property’s present status as a tenancy by the entirety. Instead,

after relating the history of the lien and the conduct by Skelton which led to its creation, SFSI

noted that the lien attached to any present and future property owned by Skelton in Winston



       1
          The procedure for enrolling a judgment under Mississippi law is governed by Miss. Code
Ann. § 11-7-189. The mechanism whereby enrolled judgments attach to “all the property of the
defendant within the county where so enrolled” is governed by Miss. Code Ann. § 11-7-91.
        2
          The warranty deed evincing the Property’s tenancy by the entirety status was not included
as an exhibit during the August 11, 2020 hearing due to a purported error by Debtor’s counsel in
uploading it electronically as an exhibit. However, on August 18, 2020, Skelton filed amendments
to Schedules A and C (Dkt. #44) that identified the Property as a tenancy by the entirety. That
status was confirmed by the warranty deed which was added to the court record on September 4,
2020, as an exhibit to the Debtor’s Amended Motion to Avoid Judicial Lien (Dkt. #45).
                                           Page 2 of 10
Case 20-10636-SDM         Doc 47     Filed 12/16/20 Entered 12/16/20 11:33:04             Desc Main
                                    Document     Page 3 of 10



County. Accordingly, SFSI argues, it is premature to extinguish its lien when it is unclear whether

Skelton will receive a discharge at all, let alone whether he will be able to discharge the debt owed

to SFSI. 3 Finally, SFSI also argued that if the Property is a true tenancy by the entirety, the lien

may not have attached to it and thus the lien is not subject to avoidance anyway.

        There are no factual disputes in the matter presently before the Court. Skelton does not

dispute that SFSI obtained a valid and enforceable lien against him that has attached to any present

or future property owned by him in Winston County. While SFSI initially questioned whether the

Property at issue is a true tenancy by the entirety, that issue has been resolved in Skelton’s favor

by his late submission of the actual warranty deed into the court record. See Dkt. #45. Thus, the

Court turns its attention to the legal analysis of the specific matter before it.

                                         III. DISCUSSION

        Regarding motions to avoid judicial liens, 11 U.S.C. § 522(f)(1) 4 states in relevant part:

        Notwithstanding any waiver of exemptions but subject to paragraph (3), the debtor
        may avoid the fixing of a lien on an interest of the debtor in property to the extent
        that such lien impairs an exemption to which the debtor would have been entitled
        under subsection (b) of this section, if such lien is--

        (A) a judicial lien, other than a judicial lien that secures a debt of a kind that is
        specified in section 523(a)(5) . . . .

11 U.S.C. § 522(f)(1). Thus, the questions the Court must consider before ruling on the Motion

are:

        1.      Is there a valid lien attached to the Property?
        2.      Does that lien impair an exemption to which Skelton is entitled?
        3.      Should the lien be avoided even though future circumstances may destroy
                the tenancy by the entirety?


        3
         The judicial lien in question is presently the subject of an adversary proceeding to
determine dischargeability in Adversary Case No. 20-01026. All issues regarding the
nondischargeability of the loan are reserved for that adversary proceeding.
       4
         Except where stated otherwise, all statutory references are to Title 11 of the U.S. Code.
                                             Page 3 of 10
Case 20-10636-SDM          Doc 47    Filed 12/16/20 Entered 12/16/20 11:33:04               Desc Main
                                    Document     Page 4 of 10



         The Court will address each of these questions in turn.

A.       Is There A Valid Lien Attached To The Property?

         The gravamen of Skelton’s argument for avoiding SFSI’s lien lies in the fact that the

Property is held as a tenancy by the entirety with full right of survivorship, a subset of joint tenancy

that is limited to married couples and designed to provide special protections to the surviving

spouse in the event of the death of the other. Mississippi has long recognized the estate of tenancy

by the entirety as a valid and statutorily protected species of real property. In re Pace, 521 B.R.

124 (Bankr. N.D. Miss. 2014)(citing Miss. Code Ann. § 89-1-7). As Judge Samson held in In re

Dixon:

         Mississippi law clearly states that in an estate by entirety, each spouse
         simultaneously is seised of the whole estate, that is title, interest and possession,
         and the Mississippi Supreme Court has emphasized that no action taken by one of
         the two tenants in entirety can terminate the rights of the other to the full panoply
         of rights in the estate.

In re Dixon, No. 10-51214-KMS, slip op. at 12 (Bankr. S.D. Miss., March 31, 2011). The Dixon

court further noted that Mississippi law treats property held under a tenancy by the entirety as if it

were not actually owned by the individual spouses jointly, but rather by “a third, fictional corporate

entity consisting of the combined legal personals of the husband and wife.” Id. at 10. In Pace,

Judge Woodard held that any non-exempt equity in such an estate “may be administered only to

the extent of the joint claims against the Debtors.” Pace, 521 B.R. at 133.

         While a tenancy by the entirety is a creature of state law (whether statutory or common

law) and the precedential value of non-Mississippi law is thus somewhat limited, this appears to

be the majority rule among jurisdictions where tenancies by the entirety are recognized. See

generally In re Locust, 2005 WL 1288616 (Bankr. M.D. N.C., Feb. 2, 2005)(“[T]he individual




                                             Page 4 of 10
Case 20-10636-SDM         Doc 47    Filed 12/16/20 Entered 12/16/20 11:33:04              Desc Main
                                   Document     Page 5 of 10



creditors of either the husband or wife cannot reach entireties property in order to satisfy a

judgment against only one of the spouses.”)

       However, that does not fully answer the question of whether or not the lien attached to the

Property in the first place, and there is disagreement on whether such attachment to an entirety

property can occur at all where only one of the two spouses is subject to the lien. In In re Locust,

for example, Judge Wooten reasoned that:

       the judgment referred to in the motion does not constitute a judicial lien against
       Debtor's homestead since such homestead is owned as a tenancy by the entirety and
       the judgment is against the Debtor alone. Hence, there is no judicial lien to avoid
       and no grounds for relief under § 522(f)(1)(A).

Id. (citing In re Hamilton, 286 F.R. 291, 293 (Bankr. D. N.J. 2002)(“Where a judgment has not

become a lien on any of the debtor's property at the filing of the bankruptcy petition, Section 522(f)

cannot apply.”)).

       Other courts have noted that even if a tenancy by the entirety is protected against liens that

apply to only one spouse, any lien which, by its terms, covers all present and future property

interests of the debtor may attach to the debtor’s contingent future interest in the entirety estate.

See Davis v. Carrington, 2019 WL 4090224, slip copy at 3 (N.D. Indiana, Aug. 28, 2019). That

is, a debtor who is seised of a tenancy by the entirety may see that property interest alter in the

future in response to changing circumstances. For example, if the debtor’s spouse dies, the debtor

will obtain a 100% free-and-clear ownership of the entirety property, but if the debtor dies first,

the surviving non-debtor spouse will claim 100% ownership of it instead with nothing going to the

debtor’s creditors after his death. Likewise, if the entirety property were sold, the sale proceeds

would be divided equally between the Skeltons with the Debtor’s half subject to the lien.

       In an interesting peculiarity of Mississippi law, if the Skeltons were to divorce, a property

settlement agreement or divorce decree might require the Property to be conveyed to one spouse

                                            Page 5 of 10
Case 20-10636-SDM         Doc 47    Filed 12/16/20 Entered 12/16/20 11:33:04               Desc Main
                                   Document     Page 6 of 10



or the other in fee simple, but absent such an agreement or judicial order, the right of survivorship

(and thus, presumably, protection from SFSI’s lien) would be preserved even after the divorce.

Shepherd v. Shepherd, 336 So. 2d 497, 499 (Miss. 1976)(holding that, upon divorce, spouses

holding property as tenants by the entirety become joint tenants with right of survivorship and not

tenants in common absent clear intention otherwise). 5

       In the instant case, SFSI argues that, regardless of whether its lien can attach to Skelton’s

entirety homestead, it can still attach to his contingent future interest in possibly gaining ownership

of the Property at some point under another form of title. While this appears to be a question of

open law both in this jurisdiction and under Mississippi law, the Court, for purposes of this opinion,

assumes that Skelton has, at the very least, a contingent future interest 6 in the Property in addition

to the interest which he shares with his spouse.

       Because a property interest of some kind exists, it follows that SFSI’s lien can attach to it

even though the Property’s current entirety status precludes SFSI from exercising its rights against

Skelton and the Property. And so, the Court must turn to the question of whether that valid lien is

subject to avoidance.

B.     Does That Lien Impair An Exemption To Which Skelton Is Entitled?



       5
          The Mississippi Supreme Court’s position as announced in Shepherd represents the
minority rule, and most states and also common law would hold that a divorce converts a tenancy
by the entirety into a tenancy in common instead. Ayers v. Petro, 417 So. 2d 912, 914 n.2 (Miss.
1982). See also Matter of Estate of Childress, 588 So. 2d 192, 196 (Miss. 1991)(noting that
Shepherd “reveals a very protected and guarded position for the right of survivorship”).
        6
          In fact, the Court believes that Skelton may well have a present interest in the Property
despite its tenancy by the entirety status. While the Property remains a tenancy by the entirety,
neither SFSI nor any other lienholder may seek to administer the Property for debts not owed by
Skelton’s spouse regardless of whether a lien solely against him is valid. In re Pace, 521 B.R. at
133. Skelton may therefore have a present interest in the Property insofar as its entirety status
protects it from seizure by his creditors so long as his spouse is alive and not a party to the
underlying debt. Regardless, the Court is of the firm conviction that Skelton has some interest in
the Property sufficient to bring it within the ambit of § 522(f)(1)(A).
                                            Page 6 of 10
Case 20-10636-SDM          Doc 47    Filed 12/16/20 Entered 12/16/20 11:33:04                 Desc Main
                                    Document     Page 7 of 10



        As noted previously, the Bankruptcy Code permits a debtor to avoid the fixing of a lien

(such as the one held by SFSI) on any interest in property to the extent it impairs an exemption to

which the debtor would otherwise have been entitled. Furthermore, a debtor may exempt any

interest in a tenancy by the entirety that he possessed prior to the filing of the petition “to the extent

that such interest as a tenant by the entirety or joint tenant is exempt from process under applicable

non-bankruptcy law.” 11 U.S.C. § 522(b)(3)(B). Property held exempt under § 522 is immunized

against liability for prebankruptcy debts, subject only to a few exceptions: (1) debt from certain

taxes and customs duties, (2) debt related to domestic support obligations, (3) liens that cannot be

avoided or voided, including tax liens, and (4) debts for a breach of fiduciary duty to a federal

depository institution. In re Cunningham, 513 F.3d 318, 323 (1st Cir. 2008)(citing § 522(c)(1-3)).

None of those exceptions are relevant in this case.

        In Dixon, Judge Samson concluded that applicable Mississippi law acted to exempt entirety

properties in situations where only one of two spouses was a debtor who asserted the exemption.

Dixon, slip op. at 12. While Dixon considered the matter in the context of whether an individual

Chapter 13 debtor could apply the exemption during a liquidation analysis prior to confirmation,

this Court sees no reason why the outcome should differ in a § 522(b)(3)(B) analysis. Thus, the

Court concludes that Skelton does have an interest in the Property which is subject to an exemption

that would be impaired if SFSI’s lien remained in place.

C.      Should The Lien Be Avoided Even Though Future Circumstances May Destroy The
        Tenancy By The Entirety?

        Finally, SFSI argues that changing future circumstances may cause the tenancy by the

entirety to be transformed into some other form of property interest to which the exemption does

not apply, such as in the case of a divorce, a sale, or the death of Skelton’s spouse. This argument,

however, conflicts with nearly a century of bankruptcy jurisprudence. As early as 1924, the U.S.

                                              Page 7 of 10
Case 20-10636-SDM         Doc 47    Filed 12/16/20 Entered 12/16/20 11:33:04              Desc Main
                                   Document     Page 8 of 10



Supreme Court held that exemptions in bankruptcy cases are fixed at the time of the filing of the

petition, stating that:

        [w]hen the law speaks of property which is exempt and of rights to exemptions, it
        of course refers to some point of time. In our opinion this point of time is the one
        as of which the general estate passes out of the bankrupt's control, and with respect
        to which the status and rights of the bankrupt, the creditors and the trustee in other
        particulars are fixed. The provisions before cited show-some expressly and others
        impliedly-that one common point of time is intended and that it is the date of the
        filing of the petition. The bankrupt's right to control and dispose of the estate
        terminates as of that time, save only as to ‘property which is exempt.’ Section 70a.
        The exception, as its words and the context show, is not of property which would
        or might be exempt if some condition not performed were performed, but of
        property to which there is under the state law a present right of exemption-one
        which withdraws the property from levy and sale under judicial process.

White v. Stump, 266 U.S. 310, 313 (1924).

        In contemporary bankruptcy jargon, this principle is often referred to as “the snapshot

doctrine” (referring to a metaphorical snapshot photograph of the debtor’s estate taken at the

instant of filing), which stands for the principle that “exemptions are determined as of the date of

a case filing” and “[d]evelopments which occur after filing should not impact on the entitlement

to an exemption properly claimed at filing.” In re Snowden, 386 B.R. 730, 734 (Bankr. C.D. Ill.

2008). See also In re Cyr, 605 B.R. 784, 796 (Bankr. W.D. Tex. 2019)(“[U]under the snap-shot

rule, the Petition Date is the operative date in determining whether a homestead is exempt . . . .”);

In re Jacobson, 676 F.3d 1193, 1199 (9th Cir. 2012)(“Under the so-called “snapshot” rule,

bankruptcy exemptions are fixed at the time of the bankruptcy petition.”); In re Cunningham, 513

F.3d at 324 (“[I]t is a basic principle of bankruptcy law that exemptions are determined when a

petition is filed.”) But see In re Frost, 744 F.3d 384, 386 (5th Cir. 2014)(acknowledging “snapshot




                                            Page 8 of 10
Case 20-10636-SDM        Doc 47    Filed 12/16/20 Entered 12/16/20 11:33:04              Desc Main
                                  Document     Page 9 of 10



rule” but holding that it did not shield proceeds from sale of exempt homestead where proceeds

were not reinvested in new homestead within six months as required by Texas exemption statute). 7

       The Supreme Court has stated that “a central purpose of the Bankruptcy Code is to
       provide a procedure by which certain insolvent debtors can reorder their affairs,
       make peace with their creditors, and enjoy ‘a new opportunity in life and a clear
       field for future effort, unhampered by the pressure and discouragement of
       preexisting debt.’ ” Grogan v. Garner, 498 U.S. 279, 286, 111 S.Ct. 654, 112
       L.Ed.2d 755 (1991)(quoting Local Loan Co. v. Hunt, 292 U.S. 234, 244, 54 S.Ct.
       695, 78 L.Ed. 1230 (1934)). The Bankruptcy Code facilitates a fresh start, in part,
       by allowing property properly exempted under § 522 to be immunized against
       liability for pre-petition debts. See Owen, 500 U.S. at 309, 111 S.Ct. 1833.

In re Cunningham, 513 F.3d at 324 (holding that, for “the fresh start policy” to be effective, there

would have to be finality in matters pertaining to exemptions under § 522(c)). Applying the

snapshot rule to the case sub judice, the Court concludes that any future changes to the status of

Skelton’s entirety homestead during the pendency of his Chapter 13 case will not affect the

applicability of his claimed exemption.




       7
         Frost is part of a line of Fifth Circuit cases which address the snapshot doctrine in the
context of Tex. Prop. Code Ann. § 41.001(c)(“The homestead claimant's proceeds of a sale of a
homestead are not subject to seizure for a creditor's claim for six months after the date of sale”).
See In re Montemayor, 547 B.R. 684 (2016) for further discussion of Frost and related cases, all
of which interpret § 41.001(c) to hold that proceeds from the sale of a homestead property are
exempt but only if used to purchase a new homestead within six months after the sale and that
failure to do so renders any such proceeds still in the Debtor’s possession as non-exempt and
subject to turnover. Ironically, in In re Montemayor itself, the court distinguished all those cases
and granted summary judgment to the debtor because, inter alia, the case under review was a
Chapter 7 case rather than a Chapter 13 case, a discharge had already been granted, and the trustee
did not timely object to the exemption nor to discharge. 547 B.R. at 716-717. Other circuits have
criticized the Fifth Circuit’s reasoning in Frost and its companion cases due to their failure to
consider § 41.001(c) in light of the Bankruptcy Code’s “fresh start principles.” In re Rockwell, 968
F.3d 12, 23 (1st Cir. 2020). See also In re Golden, 582 B.R. 803, 813 (Bank. D. Colo. 2015). In
any event, all of these Fifth Circuit cases turn on a peculiarity of Texas property law which is
absent from Mississippi law and thus irrelevant to the case sub judice. See Miss. Code. Ann. § 85-
3-21 (setting out general homestead exemption statute without any temporal limitations) and § 85-
3-49 (“The exempt property, real or personal, disposed of by the owner, shall not by disposal
become liable to the debts of the owner; and any debtor leaving this state may take with him his
personal property which is exempt from execution.”)
                                           Page 9 of 10
Case 20-10636-SDM         Doc 47     Filed 12/16/20 Entered 12/16/20 11:33:04              Desc Main
                                   Document      Page 10 of 10



       However, that conclusion does not entirely foreclose the possibility of future relief for SFSI

under its lien. Section 349 of the Code states in relevant part that “[u]nless the court, for cause,

orders otherwise, a dismissal of a case other than under section 742 of this title . . . reinstates any

lien voided under section 506(d) of this title.” Likewise, § 522(c) states that exempted property is

not liable during or after the case “[u]nless the case is dismissed.” In re Cunningham, 513 F.3d at

324 (1st Cir. 2008)(noting that because debtor’s bankruptcy case was not dismissed but fully

adjudicated instead, debtor’s exemptions remained valid post-discharge).

       In other words, while the Court is inclined to grant Skelton’s motion to avoid SFSI’s

judicial lien to the extent it attaches to the tenancy by the entirety, that avoidance is conditioned

on Skelton actually obtaining a discharge. If his case is dismissed before reaching that point,

SFSI’s avoided judicial lien would be reinstated. Consequently, the Court concludes that the best

approach in this instance is to grant the Motion but only conditionally. That is, the Court will enter

an order granting the Motion, but the lien shall remain recorded until such time as a discharge is

granted, at which time the Order shall be recorded on the Winston County judgment roll along

with the Order of Discharge.

                                        IV. CONCLUSION

       The Debtor’s Motion to Avoid Judgment Lien (Dkt. #23) is conditionally GRANTED,

subject to the proviso that he sees his Chapter 13 plan to its conclusion and obtains a discharge. A

separate Order to that effect shall issue this day. Upon discharge, SFSI’s judicial lien shall be

avoided. At that time, a copy of both the Order of Discharge and the Order accompanying this

Memorandum Opinion shall be attached to the judgment roll in Winston County, Mississippi to

confirm that the lien has been avoided as to the Property to the extent the claimed exemption is

impaired.



                                            Page 10 of 10
